Citation Nr: 0410524	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse for 
the purpose of VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran was honorably discharged from active duty on August 
31, 1963, after over 20 years of active service.  He died on 
August [redacted], 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2001 determination issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held before the undersigned Veterans 
Law Judge at the RO in June 2003.


FINDINGS OF FACT

1.  The veteran and the appellant were married in June 1940 and 
divorced in October 1979.

2.  The veteran and the appellant again married in October 1980 
but divorced in November 1984.

3.  The veteran died in August 1990.


CONCLUSION OF LAW

The appellant does not meet the requirements for recognition as 
the surviving spouse of the veteran for the purposes of VA death 
benefits. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record reveals that the veteran and the appellant 
were first married in June 1949.  They divorced in October 1979.  
They remarried in October 1980 but again divorced in November 
1984.  

The June 2003 hearing transcript reflects that the appellant 
testified that while she moved into the same house as the veteran 
around May 1990 to take care of him, she did not live with him as 
his wife.  The transcript reflects that she remained taking care 
of the veteran until his death in August 1990.  The August 1990 
death certificate lists the veteran as divorced and the box for 
listing the surviving spouse was left blank.
 
The appellant filed a claim for death benefits with VA in October 
1990.  In December 1990 the appellant was notified that as she was 
divorced from the veteran at the time of his death, she was not 
eligible for widow benefits from VA.  A January 1991 rating 
decision reflects that service connection was granted for the 
veteran's cause of death.

In June 2001, the appellant again filed a claim with VA for death 
benefits.  In August 2001 she was notified that as she was 
divorced from the veteran at the time of his death, she was not 
entitled to death benefits.  She filed a notice of disagreement 
and perfected her appeal to be recognized as the veteran's 
surviving spouse.

Dependency and Indemnity Compensation (DIC) is a payment made by 
the VA to a surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2003).  
Except as provided in 38 C.F.R. § 3.52 (pertaining to marriages 
which are deemed valid), a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation, which 
was due to the misconduct of, or procured by the veteran without 
the fault of the spouse and: (2) except as provided in 38 C.F.R. § 
3.55 (pertaining to continuous cohabitation) has not remarried or 
has not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such other 
person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2003).

In this case, the record clearly shows that the veteran and the 
appellant had been divorced for almost six years before the 
veteran's death in August 1990.  While the appellant was living 
with the veteran at the time of his death, she was not holding 
herself out as his wife and the matter of a common law marriage 
does not arise.  As the veteran and the appellant were divorced at 
the time of his death, the appellant is not the veteran's 
surviving spouse for the purpose of VA benefits as a matter of 
law.  Application of the law to the facts is dispositive, and the 
appeal must be terminated because there is no entitlement under 
the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  As the law is determinative, the statutory 
and regulatory provisions regarding VA's duty to assist with 
claims is not applicable to this appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

The Board notes that the June 2003 hearing transcript reflects 
that the appellant testified that she was entitled to a part of 
the veteran's military retirement benefits as a part of a 
separation agreement.  The argument proffered by the appellant 
appears to be in reference to the Uniformed Services Former 
Spouses' Protection Act, passed by Congress in 1982, that permits 
state courts to treat military retired pay as property.  This law 
does not affect the appellant's claim of entitlement to 
recognition as the veteran's surviving spouse for the purpose of 
VA death benefits.



ORDER

The appellant is not the veteran's surviving spouse for the 
purpose of VA death benefits.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



